Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 11, 16, 18, 20-21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al (US 2015/0230266)(hereinafter Sung).
Regarding claim 1, Sung discloses a method comprising: 
selecting reference weight vectors orthogonal to each other from a predefined set of directions for reference beams for a user equipment in wireless communication system with a plurality of user equipment (see Sung, p. [0011], e.g., Sung discloses multiple-user, p. [0012], e.g., determining and using a reference orthonormal set of M transmit beam vectors) ; 
performing inner products of a user equipment specific beam weight vector with all reference weight vectors; mapping user equipment specific beams to the set of reference beams (see Sung, p. [0015], e.g., computing the inner product between each of the reference transmit beam vector …, M, and the user's normalized channel vector);
determining direction of the user equipment based on a reference beam of the set with largest magnitude of inner product (see Sung, p. [0015], e.g., comparing this inner product value to the threshold value α, by this step each user knows which reference beam is closest in angle to its channel vector); and based on the determined direction, instructing the user equipment to pair 
	Regarding claim 6, Sung discloses the method of claim 1, wherein to pair comprises deciding a spatial relation between the user equipment and the other user equipment by a relation between reference beams they belong to (see Sung, p. [0015], e.g., partitioning the users in a subsector (or group) into M sets by computing the inner product between each of the reference transmit beam vector).  
	Regarding claim 8, Sung discloses the method of claim 1, wherein to pair comprises maximizing signal throughput for user equipments (see Sung, p. [0028], e.g., performing the scheduling comprises calculating a user index required to maximize the modified channel norm in each partitioned user set by using the following Equation (3)).  
	Regarding claim 11, Sung discloses an apparatus, comprising: 
at least one processor; and at least one non-transitory memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
 	selecting reference weight vectors orthogonal to each other from a predefined set of directions for reference beams for a user equipment in wireless communication system with a plurality of user equipment (see Sung, p. [0011], e.g., Sung discloses multiple-user, p. [0012], e.g., determining and using a reference orthonormal set of M transmit beam vectors; 
 	performing inner products of a user equipment specific beam weight vector with all reference weight vectors; mapping user equipment specific beams to the set of reference beams 
 	determining direction of the user equipment based on a reference beam of the set with largest magnitude of inner product (see Sung, p. [0015], e.g., comparing this inner product value to the threshold value α, by this step each user knows which reference beam is closest in angle to its channel vector); and based on the determined direction, instructing the user equipment to pair with another user equipment of the plurality (see Sung, p. [0015], e.g., partitioning the users in a subsector (or group) into M sets, p. [0017], e.g., scheduling of a user for each reference transmit beam vector, and p. [0020], e.g.,  selection users that are roughly orthogonal).  
	Regarding claim 16, Sung discloses the apparatus of claim 11, wherein to pair comprises deciding a spatial relation between the user equipment and the other user equipment by a relation between reference beams they belong to (see Sung, p. [0015], e.g., partitioning the users in a subsector (or group) into M sets by computing the inner product between each of the reference transmit beam vector).  
	Regarding claim 18, Sung discloses the apparatus of claim 11, wherein to pair comprises maximizing signal throughput for user equipments (see Sung, p. [0028], e.g., performing the scheduling comprises calculating a user index required to maximize the modified channel norm in each partitioned user set by using the following Equation (3)).  
 	Regarding claim 20, Sung discloses a computer program product embodied on a non-transitory computer-readable medium in which a computer program is stored that, when being executed by a computer, is configured to provide instructions to control or carry out the method of claim 1 (see Sung, p. [0033]).  

	Regarding claim 23, Sung discloses an apparatus, comprising:
 circuitry configured to select reference weight vectors orthogonal to each other from a predefined set of directions for reference beams for a user equipment in wireless communication system with a plurality of user equipment (see Sung, p. [0011], e.g., Sung discloses multiple-user, p. [0012], e.g., determining and using a reference orthonormal set of M transmit beam vectors); 

circuitry configured to determine direction of the user equipment based on a reference beam of the set with largest magnitude of inner product (see Sung, p. [0015], e.g., comparing this inner product value to the threshold value α, by this step each user knows which reference beam is closest in angle to its channel vector); and circuitry configured to instruct the user equipment to pair with another user equipment of the plurality based on the determined direction (see Sung, p. [0015], e.g., partitioning the users in a subsector (or group) into M sets, p. [0017], e.g., scheduling of a user for each reference transmit beam vector, and p. [0020], e.g.,  selection users that are roughly orthogonal).  
 	Regarding claim 24, Sung discloses an apparatus, comprising circuitry configured to perform the method of claim 1 (see Sung, p. [0032]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Miyata (US 2014/0198866).
Regarding claim 2, Sung does not expressly disclose the method of claim 1, further comprising: resolving overlap between user equipment specific weight vector and these reference weight vectors; and using the overlap to decide direction of user equipment specific beam.  
 	Miyata discloses the above recited limitations (see Miyata, Fig. 10, p. [0134-0145], e.g., the reception processing unit 241 combines the plurality of reference signals in which the plurality of reception weights have been set, to thereby generate a combined signal. The communication unit 25 performs null steering and beamforming for the reception directivity at the plurality of antennas 22, to thereby receive the reference signal from the base station 1, and p. [0144]).  
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Miyata’s teachings into Sung.  The suggestion/motivation would have been to provide the adaptive array antenna scheme to obtain user data and control data transmitted from the base station as suggested by Miyata.
 	Regarding claim 12, the combined teaching of Sung and Miyata disclose the apparatus of claim 11, wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to further perform at least the following: resolving overlap between user equipment specific weight vector and these reference weight vectors; and using the overlap to decide direction of user equipment specific beam (see Miyata, Fig. 10, p. [0134-0145], e.g., the reception processing unit 241 combines the plurality of reference signals in which the plurality of reception weights have been set, to thereby generate a combined signal. The communication unit 25 performs null steering and beamforming for the reception directivity .   	 
Allowable Subject Matter
Claims 3, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record (in particular, Hawles et al (US 5,973,643) discloses there are several ways to derive a spatial beamforming weight vector, for example: (3) the constant modulus algorithm (CMA) can be used to select the weight vector.  CMA selects the weight vector to minimize the am component of the received signal. The initial weights are selected to form a beam in the direction of the coarse geographical area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477